DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on August 25th, 2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on May 26th, 2021 has been considered.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 should depend on claim 13 instead of claim 1 because claim 14 recited “the vertical portion” in which claim 13 recited “a vertical portion” on line 3.  For the purpose of examination, examiner interprets claim 14 depends on claim 13.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,056,495.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the present application is broader than the claimed invention of U.S. Patent ‘495 and thus being encompasses by the claimed invention of U.S. Patent ‘495, see comparison table below.
Claims of present application
Claims of U.S. Patent ‘495
21. (new) A structure of memory device, comprising an active region in the substrate, extending along a first direction in a top-view; a dielectric layer on the active region; and a floating gate disposed on the dielectric layer, wherein the floating gate comprises a first protruding structure extending along the first direction from a sidewall of the floating gate.

1. A structure of memory device, comprising: a plurality of trench isolation lines in a substrate, extending along a first direction; an active region in the substrate between adjacent two of the trench isolation lines; a dielectric layer on the active region of the substrate; a floating gate, in a top-view perspective over the substrate, disposed on the dielectric layer corresponding to a memory cell between adjacent two of the trench isolation lines, wherein the floating gate comprises a first protruding structure extending along the first direction from a sidewall of the floating gate; a first insulating layer, in the top-view perspective, crossing over the floating gate and the trench isolation lines; a control gate line, in the top-view perspective, disposed on the first insulating layer over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate; and an erase gate line between adjacent two of the control gate lines, wherein the first protruding structure and the second protruding structure are extending into the erase gate line.

22. (new) The structure of memory device of claim 21, wherein the first protruding structure comprises a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part.

6. The structure of memory device of claim 1, wherein the first protruding structure and the second protruding structure comprise a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part.

23. (new) The structure of memory device of claim 21, wherein the active region of the substrate comprises a doped region.


9. The structure of memory device of claim 1, wherein the active region of the substrate comprises a doped region.

24. (new) The structure of memory device of claim 21, wherein the first protruding structure provides at least a sharp edge and a sharp corner at an end part of the first protruding structure.


14. The structure of memory device of claim 1, wherein the first protruding structure provides at least a sharp edge and a sharp corner at an end part of the first protruding structure.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,056,495 in view of Tsunoda et al. (U.S. Pub. 2005/0230741). 
In re claim 1, claims of U.S. Patent 11,056,495 discloses a structure of memory device, comprising a plurality of trench isolation lines in a substrate, extending along a first direction; an active region in the substrate between adjacent two of the trench isolation lines; a dielectric layer on the active region of the substrate; a floating gate, disposed on the dielectric layer corresponding to a memory cell between adjacent two of the trench isolation lines, wherein the floating gate comprises a first protruding structure extending along the first direction from a sidewall of the floating gate; a first insulating layer crossing over the floating gate and the trench isolation lines; and a control gate line, disposed on the first insulating layer over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate (see claim 1 of Patent ‘495).
Claims of Patent ‘495 is silent to wherein the control gate line crosses over the trench isolation lines.
However, Tsunoda discloses in a same field of endeavor, a structure of memory device, including, inter-alia, a trench isolation line (STI) in a substrate 10 (see paragraphs [0041] and fig. 1K), extending along a first direction; an active region (AR) in the substrate 10 between adjacent two of the trench isolation lines (see paragraph [0041] and fig. 1K); a dielectric layer Gox on the active region AR of the substrate 10 (see paragraph [0047] and fig. 1K); a floating gate FG, disposed on the dielectric layer Gox, wherein the floating gate FG comprises a first protruding structure extending along the first direction from a sidewall of the floating gate FG (see paragraph [0058] and fig. 1K); a first insulating layer IP crossing over the floating gate FG and the trench isolation line STI (see paragraph [0058] and fig. 1K); and a control gate line CG, disposed on the first insulating layer IP over the floating gate FG, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, wherein the control gate line CG crosses over the trench isolation line STI (see paragraphs [0055]-[0059] and fig. 1K).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Tsunoda into the claimed invention of Patent ‘495 in order to enable wherein the control gate line crosses over the trench isolation lines to be realized because in doing so it is possible to suppress the leak current from the floating gate electrode (see paragraph [0016] of Tsunoda) and furthermore, the memory device would have good compatibility with logic processes, occupies a small area and can be manufactured at low cost (see paragraph [0007] of Tsunoda).
In re claim 2, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the structure of memory device further comprising an erase gate line between adjacent two of the control gate line, wherein the first protruding structure and the second protruding structure are extending toward the erase gate line (see claim 1 of Patent ‘495).
In re claim 3, as applied to claim 2 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the structure of memory device further comprising a second insulating layer on a sidewall of the control gate line to insulate from the erase gate line (see claim 2 of Patent ‘495).
In re claim 4, as applied to claim 3 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the first insulating layer and the second insulating layer comprises an oxide/nitride/oxide structure (see claim 3 of Patent ‘495).
In re claim 5, as applied to claim 2 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a portion of the dielectric layer between the erase gate line and the substrate comprises an oxide/nitride/oxide structure (see claim 4 of Patent ‘495).
In re claim 6, as applied to claim 2 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the substrate comprises a doped line under the erase gate line to serve as a selection line (see claim 5 of Patent ‘495).
In re claim 7, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the first protruding structure and the second protruding structure comprise a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part (see claim 6 of Patent ‘495).
In re claim 8, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the second protruding structure is conformal to but smaller than the first protruding structure (see claim 7 of Patent ‘495).
In re claim 9, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a width of the second protruding structure of the control gate line is not greater than a width of the active region (see claim 8 of Patent ‘495).
In re claim 10, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the active region of the substrate comprises a doped region (see claim 9 of Patent ‘495).
In re claim 11, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the structure further comprising a word line extending along the second direction, abutting to the floating gate and the control gate line at one side opposite to the first protruding structure and the second protruding structure (see claim 10 of Patent ‘495).
In re claim 12, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a top of the trench isolation lines is higher than a bottom of the floating gate (see claim 11 of Patent ‘495).
In re claim 13, as applied to claim 12 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a portion of the dielectric layer between the floating gate and the substrate further comprises a vertical portion between the trench isolation lines and a lower part of the floating gate (see claim 12 of Patent ‘495).
In re claim 14, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the vertical portion of the dielectric layer comprises an oxide layer (see claim 13 of Patent ‘495).
In re claim 15, as applied to claim 1 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the first protruding structure provides at least a sharp edge and a sharp corner at an end part of the first protruding structure (see claim 14 of Patent ‘495).
In re claim 16, claims of Patent ‘495 discloses a structure of memory device, comprising a plurality of trench isolation lines in a substrate, extending along a first direction; an active region in the substrate, between adjacent two of the trench isolation lines; a floating gate, disposed over the substrate between adjacent two of the trench isolation lines, wherein the floating gate has a first protruding structure extending out along the first direction from a sidewall of the floating gate; a control gate line, disposed over the floating gate, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate; and an insulating structure layer, to isolate the floating gate from the control gate line (see claim 15 of Patent ‘495).
	Claims of Patent ‘495 is silent to wherein the control gate line crosses over the trench isolation lines.
However, Tsunoda discloses in a same field of endeavor, a structure of memory device, including, inter-alia, a trench isolation line (STI) in a substrate 10 (see paragraphs [0041] and fig. 1K), extending along a first direction; an active region (AR) in the substrate 10 between adjacent two of the trench isolation lines (see paragraph [0041] and fig. 1K); a dielectric layer Gox on the active region AR of the substrate 10 (see paragraph [0047] and fig. 1K); a floating gate FG, disposed on the dielectric layer Gox, wherein the floating gate FG comprises a first protruding structure extending along the first direction from a sidewall of the floating gate FG (see paragraph [0058] and fig. 1K); a first insulating layer IP crossing over the floating gate FG and the trench isolation line STI (see paragraph [0058] and fig. 1K); and a control gate line CG, disposed on the first insulating layer IP over the floating gate FG, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, wherein the control gate line CG crosses over the trench isolation line STI (see paragraphs [0055]-[0059] and fig. 1K).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Tsunoda into the claimed invention of Patent ‘495 in order to enable wherein the control gate line crosses over the trench isolation lines to be realized because in doing so it is possible to suppress the leak current from the floating gate electrode (see paragraph [0016] of Tsunoda) and furthermore, the memory device would have good compatibility with logic processes, occupies a small area and can be manufactured at low cost (see paragraph [0007] of Tsunoda).
	In re claim 17, as applied to claim 16 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the first protruding structure and the second protruding structure comprise a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part (see claim 16 of Patent ‘495).
	In re claim 18, as applied to claim 16 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein the second protruding structure is conformal to but smaller than the first protruding structure (see claim 17 of Patent ‘495).
	In re claim 19, as applied to claim 16 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a width of the second protruding structure of the control gate line is not greater than a width of the active region (see paragraph [0018] of Patent ‘495).
In re claim 20, as applied to claim 16 above, claims of Patent ‘495 in combination with Tsunoda discloses wherein a top of the trench isolation lines is higher than a bottom of the floating gate (see claim 19 of Patent ‘495).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al. (U.S. Pub. 2005/0230741).
In re claim 21, Tsunoda discloses a structure of memory device, comprising: an active region AR in the substrate 10 (see paragraph [0041] and fig. 1K), extending along a first direction in a top-view; a dielectric layer Gox on the active region AR (see paragraphs [0047], [0050] and fig. 1K); and a floating gate FG disposed on the dielectric layer Gox (see paragraph [0047] and fig. 1K), wherein the floating gate FG comprises a first protruding structure extending along the first direction from a sidewall of the floating gate FG (see paragraph [0058] and fig. 1K).

    PNG
    media_image1.png
    425
    669
    media_image1.png
    Greyscale

In re claim 22, as applied to claim 21 above, Tsunoda discloses wherein the first protruding structure comprises a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part (see paragraph [0058] and fig. 1K).
In re claim 23, as applied to claim 21 above, Tsunoda discloses wherein the active region AR of the substrate 10 comprises a doped region (see paragraph [0041] and fig. 1K).
In re claim 24, as applied to claim 21 above, Tsunoda discloses wherein the first protruding structure provides at least a sharp edge and a sharp corner at an end part of the first protruding structure (see paragraph [0058] and fig. 1K).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (U.S. Pub. 2016/0013195) in view of Tsunoda et al. (U.S. Pub. 2005/0230741).
In re claim 1, Tsao discloses a structure of memory device, comprising a plurality of trench isolation lines 208a-208f in a substrate 202 (see paragraph [0043] and fig. 2A), extending along a first direction; an active region in the substrate 202 between adjacent two of the trench isolation lines 208a-208f (see paragraph [0046] and fig. 2A); a dielectric layer 206 on the active region of the substrate 202 (see paragraph [0043] and fig. 2B); a floating gate 204a, 204f, disposed on the dielectric layer 206 corresponding to a memory cell between adjacent two of the trench isolation lines 208a-208f (see paragraph [0047] and fig. 2B), wherein the floating gate 204a, 204f comprises a first protruding structure 310a, 310b extending along the first direction from a sidewall of the floating gate 204a, 204f (see paragraph [0076] and fig. 2B and 3); a first insulating layer 210a crossing over the floating gate 204a, 204f and the trench isolation lines 208a-208f (see paragraph [0049] and fig. 2A); and a control gate line 108a, 108b, disposed on the first insulating layer 210a over the floating gate 204a, 204f, extending along a second direction intersecting with the first direction (see paragraph [0049] and figs. 2B and 3).

    PNG
    media_image2.png
    521
    794
    media_image2.png
    Greyscale

Tsao is silent to wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, and the control gate line crosses over the trench isolation lines.
However, Tsunoda discloses in a same field of endeavor, a structure of memory device, including, inter-alia, a trench isolation line (STI) in a substrate 10 (see paragraphs [0041] and fig. 1K), extending along a first direction; an active region (AR) in the substrate 10 between adjacent two of the trench isolation lines (see paragraph [0041] and fig. 1K); a dielectric layer Gox on the active region AR of the substrate 10 (see paragraph [0047] and fig. 1K); a floating gate FG, disposed on the dielectric layer Gox, wherein the floating gate FG comprises a first protruding structure extending along the first direction from a sidewall of the floating gate FG (see paragraph [0058] and fig. 1K); a first insulating layer IP crossing over the floating gate FG and the trench isolation line STI (see paragraph [0058] and fig. 1K); and a control gate line CG, disposed on the first insulating layer IP over the floating gate FG, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, and wherein the control gate line CG crosses over the trench isolation line STI (see paragraphs [0055]-[0059] and fig. 1K).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Tsunoda into the structure of memory device of Tsao in order to enable wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, and the control gate line crosses over the trench isolation lines in Tsao to be realized because in doing so it is possible to suppress the leak current from the floating gate electrode (see paragraph [0016] of Tsunoda) and furthermore, the memory device would have good compatibility with logic processes, occupies a small area and can be manufactured at low cost (see paragraph [0007] of Tsunoda).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein the structure of memory device further comprising an erase gate line 112 between adjacent two of the control gate line 108a, 108b, wherein the first protruding structure and the second protruding structure are extending toward the erase gate line (see paragraph [0048] and figs. 2B and 3 of Tsao).
In re claim 3, as applied to claim 2 above, Tsao in combination with Tsunoda discloses wherein the structure of memory device further comprising a second insulating layer 232a, 232f on a sidewall of the control gate line 108a, 108b to insulate from the erase gate line 112 (see paragraph [0052] and fig. 2B of Tsao).
In re claim 4, as applied to claim 3 above, Tsao in combination with Tsunoda discloses wherein the first insulating layer 210 and the second insulating layer 232a, 232f comprises an oxide/nitride/oxide structure (ONO dielectric) (see paragraphs [0049], [0052] of Tsao).
In re claim 5, as applied to claim 2 above, Tsao in combination with Tsunoda discloses wherein a portion of the dielectric layer between the erase gate line 112 and the substrate 202 comprises an oxide/nitride/oxide structure (see paragraph [0052] of Tsao).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6, as applied to claim 2 above, Tsao in combination with Tsunoda discloses wherein the substrate 202 comprises a doped line 114 under the erase gate line 112 to serve as a selection line (see paragraph [0054] and fig. 2B of Tsao).
In re claim 7, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein the first protruding structure and the second protruding structure comprise a single protruding bar, multiple protruding bars, single tnangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part (see fig. 1K of Tsunoda).
In re claim 8, as applied to claim 1 above, Tsao in combination with Tsunoda discloses that the second protruding structure is conformal to the first protruding structure but is silent to wherein the second protruding structure is smaller than the first protruding structure.  However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Tsao and Tsunoda to optimize the second protruding structure of the control gate line to be smaller than the first protruding structure of the floating gate to control the surface are of the floating gate and the control gate line since a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 220 F.2d 459, 105 USPQ (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 9, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein a width of the second protruding structure of the control gate line is not greater than a width of the active region (see fig. 3 of Tsao and fig. 1K of Tsunoda).
In re claim 10, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein the active region of the substrate comprises a doped region 212a, 212f (see paragraph [0085] and fig. 2B of Tsao).
In re claim 11, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein the structure of memory device further comprising a word line 110a, 110b extending along the second direction, abutting to the floating gate 204a, 204f and the control gate line 108a, 108b at one side opposite to the first protruding structure and the second protruding structure (see paragraph [0048] and fig. 2B of Tsao).
In re claim 12, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein a top of the trench isolation lines 208a-208f is higher than a bottom of the floating gate 204a, 204f (see paragraph [0043] and figs. 2A, 2B, and 3 of Tsao).
In re claim 13, as applied to claim 12 above, Tsao in combination with Tsunoda discloses wherein a portion of the dielectric layer between the floating gate 204a, 204f and the substrate 202 further comprises a vertical portion 228a, 228b between the trench isolation lines 108a-108f and a lower part of the floating gate 204a, 204f (see paragraph [0051] and figs. 2A, 2B, and 3 of Tsao).
In re claim 14, as applied to claim 13 above, Tsao in combination with Tsunoda discloses wherein the vertical portion of the dielectric layer comprises an oxide layer.
In re claim 15, as applied to claim 1 above, Tsao in combination with Tsunoda discloses wherein the first protruding structure provides at least a sharp edge and a sharp corner at an end part of the first protruding structure (see fig. 3 of Tsao).
In re claim 16, Tsao discloses a structure of memory device, comprising a plurality of trench isolation lines 208a-208f in a substrate 202 (see paragraph [0043] and fig. 2A), extending along a first direction; an active region in the substrate 202, between adjacent two of the trench isolation lines 208a-208f (see paragraph [0046] and fig. 2A); a floating gate 204a, disposed over the substrate 202 between adjacent two of the trench isolation lines 208a-208f (see paragraph [0047] and fig. 2B), wherein the floating gate 204a has a first protruding structure extending out along the first direction from a sidewall of the floating gate 204a (see paragraph [0076] and fig. 2B and 3); a control gate line 108a, 108b, disposed over the floating gate 204a, extending along a second direction intersecting with the first direction (see paragraph [0049] and fig. 2B and 3); and an insulating structure layer 210a, to isolate the floating gate 204a from the control gate line 108a, 108b (see paragraph [0078] and fig. 2B).
Tsao is silent to wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, and the control gate line crosses over the trench isolation lines.
However, Tsunoda discloses in a same field of endeavor, a structure of memory device, including, inter-alia, a trench isolation line (STI) in a substrate 10 (see paragraphs [0041] and fig. 1K), extending along a first direction; an active region (AR) in the substrate 10 between adjacent two of the trench isolation lines (see paragraph [0041] and fig. 1K); a dielectric layer Gox on the active region AR of the substrate 10 (see paragraph [0047] and fig. 1K); a floating gate FG, disposed on the dielectric layer Gox, wherein the floating gate FG comprises a first protruding structure extending along the first direction from a sidewall of the floating gate FG (see paragraph [0058] and fig. 1K); a first insulating layer IP crossing over the floating gate FG and the trench isolation line STI (see paragraph [0058] and fig. 1K); and a control gate line CG, disposed on the first insulating layer IP over the floating gate FG, extending along a second direction intersecting with the first direction, wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, wherein the control gate line CG crosses over the trench isolation line STI (see paragraphs [0055]-[0059] and fig. 1K).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Tsunoda into the structure of memory device of Tsao in order to enable wherein the control gate line has a second protruding structure correspondingly stacked over the first protruding structure of the floating gate, and the control gate line crosses over the trench isolation lines in Tsao to be realized because in doing so it is possible to suppress the leak current from the floating gate electrode (see paragraph [0016] of Tsunoda) and furthermore, the memory device would have good compatibility with logic processes, occupies a small area and can be manufactured at low cost (see paragraph [0007] of Tsunoda).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 16 above, Tsao in combination with Tsunoda discloses wherein the first protruding structure and the second protruding structure comprise a single protruding bar, multiple protruding bars, single triangular protruding part, multiple triangular protruding parts, zigzag-like protruding part, or wave-like protruding part (see fig. 1K of Tsunoda).
In re claim 18, as applied to claim 16 above, Tsao in combination with Tsunoda discloses wherein the second protruding structure is conformal to the first protruding structure but is silent to wherein the second protruding structure is smaller than the first protruding structure.  However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Tsao and Tsunoda to optimize the second protruding structure of the control gate line to be smaller than the first protruding structure of the floating gate to control the surface are of the floating gate and the control gate line since a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 220 F.2d 459, 105 USPQ (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 19, as applied to claim 16 above, Tsao in combination with Tsunoda discloses wherein a width of the second protruding structure of the control gate line is not greater than a width of the active region (see fig. 3 of Tsao and fig. 1K of Tsunoda).
In re claim 20, as applied to claim 16 above, Tsao in combination with Tsunoda discloses wherein a top of the trench isolation lines 208a-208f is higher than a bottom of the floating gate 204a, 204f (see paragraph [0043] and figs. 2A, 2B, and 3 of Tsao).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al.		U.S. Pub. 2017/0012049	Jan. 12, 2017.
Zhang et al.		U.S. Pub. 2016/0190146	Jun. 30, 2016.
Su et al.			U.S. Pub. 2015/0008451	Jan. 8, 2015.
Yaegashi et al.		U.S. Pub. 2011/0220982	Sep. 15, 2011.
Widjaja et al.		U.S. Patent 7,800,159	Sep. 21, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892